Subscription Agreement
 


This subscription (this “Subscription”) is dated February __, 2009, by and
between the investor identified on the signature page hereto (the “Investor”)
and ParkerVision, Inc., a Florida corporation (the “Company”), whereby the
parties agree as follows:
 
WHEREAS, pursuant to two separate underwriting agreements, each of even date
hereof, between the Company and Roth Capital Partner, LLC, the Company has
agreed to sell, in underwritten offerings, certain of its securities (the
“Underwritten Offerings”);
 
WHEREAS, concurrently with and contingent upon the consummation of Underwritten
Offerings, the Company desires to sell, and the Investor desires to purchase
shares of the Company’s common stock;
 
NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
parties hereto agree as follows:
 
1. Subscription.
 
(a) Subject to the consummation of the Underwritten Offerings, Investor agrees
to buy and, subject to acceptance as provided below, the Company agrees to sell
and issue to Investor, such number of shares (the “Shares”) of the Company’s
common stock, $0.01 par value per share (the “Common Stock”), as are set forth
on the signature page hereto, for the aggregate purchase price set forth on the
signature page hereto (the “Purchase Price”).
 
(b) The Shares have been registered pursuant to a Registration Statement on Form
S-3, Registration No. 333-156571, which registration statement (the
“Registration Statement”) has been declared effective by the Securities and
Exchange Commission and is effective on the date hereof.  A final prospectus
supplement will be delivered as required by law.
 
(c) The Company may accept this Subscription at any time for all or any portion
of the Shares subscribed for by executing a copy hereof as provided and
notifying the Investor within a reasonable time thereafter. The Company has the
right to reject this subscription for the Common Stock, in whole or in part for
any reason and at any time prior to the Closing (as defined below) thereon,
notwithstanding prior receipt by the Investor of notice of acceptance of the
Investor’s subscription.  In the event the Investor’s subscription is rejected,
the Investor’s payment will be returned promptly to the Investor without
interest or deduction and this Subscription will have no force or effect.  The
Shares subscribed for herein will not be deemed issued to or owned by the
Investor until one copy of this Subscription has been executed by the Investor
and countersigned by the Company and the Closing with respect to the Investor’s
subscription has occurred.
 
(d) Provided that the full Purchase Price and a completed and manually executed
copy of this Subscription have been tendered and not returned in accordance with
Section 2, the closing of Investor’s purchase of the Shares shall occur
concurrently with the consummation of the Underwritten Offerings (the
“Closing”).  Promptly thereafter, the Company shall cause the Shares to be
delivered to the Investor, which delivery shall be made by delivery of physical
certificates to Investor, or if so designated, through the facilities of The
Depository Trust Company’s DWAC system in accordance with the instructions set
forth on the Investor’s signature page attached hereto under the heading “DWAC
Instructions.”
 
2. Investor Delivery of Documents and Payment.  The Investor hereby tenders to
the Company (i) the full Purchase Price by check or wire transfer to hold in a
non-interest bearing account until the Closing and (ii) one completed and
manually executed copy of this Subscription.  In the event that the Closing is
not consummated within 10 days of the date the Purchase Price is delivered to
the Company, unless otherwise agreed to by Investor in writing, the Company
shall return the Purchase Price to the undersigned, without interest or
deduction.
 
 
1

--------------------------------------------------------------------------------

 
 
3. Company Representations and Warranties.  The Company represents and warrants
that: (a) it has full corporate power and authority to enter into this
Subscription and to perform all of its obligations hereunder; (b) this
Subscription has been duly authorized and executed by and, when delivered in
accordance with the terms hereof, will constitute a valid and binding agreement
of the Company enforceable in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the rights and remedies of creditors
generally or subject to general principles of equity; (c) the execution and
delivery of this Subscription and the consummation of the transactions
contemplated hereby do not conflict with or result in a breach of (i) the
Company’s Certificate of Incorporation or Bylaws, or (ii) any material agreement
to which the Company is a party or by which any of its property or assets is
bound; (d) the Shares when issued and paid for in accordance with the terms of
this Subscription will be duly authorized, validly issued, fully paid and
non-assessable; (e) the Registration Statement and any post-effective amendment
thereto, at the time it became effective, did not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading; (f) the
prospectus contained in the Registration Statement, as amended or supplemented,
did not contain as of the effective date thereof, and as of the date hereof does
not contain, any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading; and (g) all preemptive
rights or rights of first refusal held by stockholders of the Company and
applicable to the transactions contemplated hereby have been duly satisfied or
waived in accordance with the terms of the agreements between the Company and
such stockholders conferring such rights.
 
4. Investor Representations, Warranties and Acknowledgments. 
 
(a) The Investor represents and warrants that: (i) it has full right, power and
authority to enter into this Subscription and to perform all of its obligations
hereunder; (ii) this Subscription has been duly authorized and executed by the
Investor and , when delivered in accordance with the terms hereof, will
constitute a valid and binding agreement of the Investor enforceable against the
Investor in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the rights and remedies of creditors generally or subject to general
principles of equity; (iii) the execution and delivery of this Subscription and
the consummation of the transactions contemplated hereby do not conflict with or
result in a breach of (A) the Investor’s certificate of incorporation or by-laws
(or other governing documents), or (B) any material agreement or any law or
regulation to which the Investor is a party or by which any of its property or
assets is bound; (iv) it has had full access to the base prospectus included in
the Registration Statement and the Company’s periodic reports and other
information incorporated by reference therein, and was able to read, review,
download and print such materials; (v) in making its investment decision in this
offering, the Investor and its advisors, if any, have relied solely on the
Company’s public filings with the Securities and Exchange Commission; (vi) it is
knowledgeable, sophisticated and experienced in making, and is qualified to
make, decisions with respect to investments in securities representing an
investment decision like that involved in the purchase of the Shares; and (vii)
except as set forth below, the Investor is not a, and it has no direct or
indirect affiliation or association with any, National Association of Securities
Dealers, Inc. member as of the date hereof.
 

--------------------------------------------------------------------------------

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)
 
 
 
2

--------------------------------------------------------------------------------

 

 
(b) The Investor also represents and warrants that, other than the transactions
contemplated hereunder, the Investor has not directly or indirectly, nor has any
person acting on behalf of or pursuant to any understanding with the Investor,
executed any disposition, including “short sales” as defined in Rule 200 of
Regulation SHO under the Securities Exchange Act of 1934 (the “Short Sales”), in
the securities of the Company during the period commencing from the time that
the Investor first became aware of the proposed transactions contemplated
hereunder until the date hereof (“Discussion Time”).  The Investor has
maintained the confidentiality of all disclosures made to it in connection with
this transaction (including the existence and terms of this transaction).
 
5. Investor Covenant Regarding Short Sales and Confidentiality.  The Investor
covenants that neither it nor any affiliates acting on its behalf or pursuant to
any understanding with it will execute any Short Sales or other disposition of
securities of the Company during the period after the Discussion Time and ending
at the time that the transactions contemplated by this Subscription are first
publicly announced through a press release and/or Form 8-K.  The Investor
covenants that until such time as the transactions contemplated by this
Subscription are publicly disclosed by the Company through a press release
and/or Form 8-K, the Investor will maintain the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction).
 
6. Miscellaneous.
 
(a) This Subscription constitutes the entire understanding and agreement between
the parties with respect to its subject matter, and there are no agreements or
understandings with respect to the subject matter hereof which are not contained
in this Subscription.  This Subscription may be modified only in writing signed
by the parties hereto.
 
(b) This Subscription may be executed in any number of counterparts, all of
which taken together shall constitute one and the same instrument and shall
become effective when counterparts have been signed by each party and delivered
to the other parties hereto, it being understood that all parties need not sign
the same counterpart.  Execution may be made by delivery by facsimile.
 
(c) The provisions of this Subscription are severable and, in the event that any
court or officials of any regulatory agency of competent jurisdiction shall
determine that any one or more of the provisions or part of the provisions
contained in this Subscription shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision or part of a provision of
this Subscription and this Subscription shall be reformed and construed as if
such invalid or illegal or unenforceable provision, or part of such provision,
had never been contained herein, so that such provisions would be valid, legal
and enforceable to the maximum extent possible, so long as such construction
does not materially adversely effect the economic rights of either party hereto.
 
(d) All communications hereunder, except as may be otherwise specifically
provided herein, shall be in writing and shall be mailed, hand delivered, sent
by a recognized overnight courier service such as Federal Express, or sent via
facsimile and confirmed by letter, to the party to whom it is addressed at the
following addresses or such other address as such party may advise the other in
writing:
 


To the Seller:  as set forth on the signature page hereto.


To the Buyer:  as set forth on the signature page hereto.


All notices hereunder shall be effective upon receipt by the party to which it
is addressed.
 
 
3

--------------------------------------------------------------------------------

 

 
(e) This Subscription shall be governed by and interpreted in accordance with
the laws of the State of New York for contracts to be wholly performed in such
state and without giving effect to the principles thereof regarding the conflict
of laws.  To the extent determined by such court, the prevailing party shall
reimburse the other party for any reasonable legal fees and disbursements
incurred in enforcement of, or protection of any of its rights under this
Subscription.
 
If the foregoing correctly sets forth our agreement, please confirm this by
signing and returning to us the duplicate copy of this Subscription.
 

 
PARKERVISION, INC.
             
By:
     
Name:
Number of Shares: ___________________________
Purchase Price Per Share: $[_______]
Aggregate Purchase Price: $_________________
 
Title:
 
Address for Notice:
 
ParkerVision, Inc.
7915 Baymeadows Way, Suite 400
Jacksonville, Florida 32256
Facsimile: [(    )_____]
Attention: Chief Executive Officer
           
INVESTOR: __________________________________
               
By:  __________________________________________
   
 Name:
   
 Title:
         
Address for Notice:
   
______________________________________________
   
______________________________________________
   
______________________________________________
   
Facsimile: _____________________________________
   
Attention: _____________________________________
         
DWAC Instructions:
 
   
Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained):
 
 
 
_________________________________
     
DTC Participant Number:
 
_________________________________
     
Name of Account at DTC Participant being
credited with the Shares:
 
 
_________________________________
     
Account Number at DTC Participant being credited
with the Shares
 
 
_________________________________
     

 
4